Spruancs, J:—
The affidavit and copy of the cause of action filed by the plaintiff show that the note was made by Mills to the order of Gray and Stoeckle and by them endorsed. Therefore the connection of Gray with the note is shown to be that of an endorser. He is not liable unless the note was protested. In his affidavit of defense he states that he has a legal defense and that, the note was not protested according to law. This is sufficient.
Tore, C. J:—
If it was not protested according to law, it could not bind the defendant. The rule is, that where there is any doubt we never give judgment. We think that this is sufficient to carry it over.
Judgment refused.